Order reversed and verdict reinstated, without costs of this appeal to any party. Memorandum: We are of the opinion that it was error to set aside the verdict in favor of the plaintiff upon the ground stated, to the effect that the value of the work performed, as found by the jury, was based upon conclusions of the witnesses and not upon proof thereof. The question of the reasonable value of the work performed was submitted to the jury in plain language. The court said “ There is evidence on both sides and it is for you to determine what the true facts are. If you find that the plaintiff is entitled to a verdict, you will award him such sum of money as in your good judgment, and based upon the evidence you find, will fairly and adequately compensate him for damages which he has sustained.” The evidence is sufficient to support the verdict. All concur. (Appeal from an order of Monroe County Court setting aside the verdict of a jury in favor of plaintiff and granting a new trial in an action for breach of contract; also canceling a judgment entered on the verdict.) Present — Kimball, J. P., Williams, Bastow, Goldman and Halpern, JJ.